Per Curiam.

The pleadings in these cases do not present, and this court does not decide, issues as to the qualifications of the relator-applicants for liquor permits, the right of these applicants to have permits issued to them, the right of respondents to refuse to issue permits to them, or the number of permits authorized or required to be issued.
The only issue before the court is the authority of respondents to refuse to accept and process relators’ applications, as required by Section 6064-16, General Code, a part of the Liquor Control Act, which provides that “applications for regular permits authorized by this act may be filed with the Department of Liquor Control at any time after this act becomes effective,” but that “no permit shall be issued, by the department” where certain conditions exist. (Italics supplied.)
That section gives to the relators, without qualification, the right to file with the liquor department applications for permits, regardless of the qualifications of the applicants, the number of issued and outstanding permits or the maximum number authorized to be issued.
Therefore, it is the mandatory duty of the respondents to accept and process such applications, and the writs are allowed.

Writs allowed.

Weygandt, C. J., Zimmerman, Stewart, " Taft, Matthias and Hart, JJ., concur.